Response to Amendment
	This communication is in response to the amendment filed on 1/17/2022.  Claims 1, 3-8, and 10-13 are pending.

Drawings
	The objection to the drawings is withdrawn based on the replacement Fig. 1 that was submitted with the amendment dated 1/17/2021, and the drawings are accepted by the Examiner.

Specification
The objection to the abstract is withdrawn based on the amended abstract that was submitted with the amendment dated 1/17/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowed because of incorporation of allowable subject matter from cancelled dependent Claim 2 into Claim 1.  Dependent Claims 3-7 are allowed due to dependency from Claim 1.  
Independent Claim 8 is allowed because of incorporation of allowable subject matter from cancelled dependent Claim 9 into Claim 8.  Dependent Claims 10-13 are allowed due to dependency from Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863